MEMORANDUM **
Jendry Denand Liogu, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision adopting and affirming an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, see Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition.
The record does not compel the conclusion that Liogu’s untimely filing of his asylum application should be excused. See 8 C.F.R. § 208.4(a)(5). Accordingly, we deny the petition as to his asylum claim.
With regard to Liogu’s claim for withholding of removal, substantial evidence supports the IJ’s finding that he has not *644demonstrated a clear probability of future persecution. See Lolong v. Gonzales, 484 F.3d 1173, 1179-81 (9th Cir.2007) (en banc) (petitioner failed to demonstrate either an individualized risk of persecution or the existence of a pattern and practice of persecution).
Substantial evidence also supports the IJ’s denial of CAT relief because Liogu did not show that it is more likely than not that he would be tortured if returned to Indonesia. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir.2006).
Finally, we deny Liogu’s request for remand. If Liogu wants the IJ to review additional evidence regarding current conditions in Indonesia, he should file a motion to reopen with the BIA. See 8 C.F.R. § 1003.2(c); Malty v. Ashcroft, 381 F.3d 942, 944-47 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.